                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

GARY L. MCCOY,

        Plaintiff,                                     Case No. 3:17-cv-432

vs.

DR. RODNEY L. CARLSON, et al.,                         District Judge Thomas M. Rose
                                                       Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

      ORDER AND ENTRY GRANTING PLAINTIFF GARY MCCOY’S MOTION FOR
            LEAVE TO FILE A THIRD AMENDED COMPLAINT (DOC. 74)

                                                 ***

REPORT AND RECOMMENDATION1 THAT DEFENDANTS’ MOTIONS TO DISMISS
  THE SECOND AMENDED COMPLAINT (DOCS. 61, 65, 67) BE DENIED AS MOOT
______________________________________________________________________________

        This civil case is before the Court on Plaintiff’s motion for leave to file a third amended

complaint. Doc. 74. Defendants did not file a memorandum in opposition to Plaintiff’s motion

for leave, and the time for doing so has expired. Accordingly, for good cause shown and absent

opposition -- and noting that, pursuant to Fed. R. Civ. P. 15(a)(2), “[t]he [C]ourt should freely give

leave when justice so requires” -- Plaintiff’s motion for leave to file a third amended complaint

(doc. 74) is GRANTED. Plaintiff is ORDERED to separately file the third amended complaint

within 7 days from the entry of this Order.

        Also before the Court are three motions to dismiss filed by Defendants. Docs. 61, 65, 67.

Because Defendants’ motions to dismiss are directed to Plaintiff’s second amended complaint, the

undersigned RECOMMENDS that they be DENIED AS MOOT AND WITHOUT



        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
PREJUDICE TO REFILE. See Laning v. Doyle, No. 3:14–cv–24, 2014 WL 2805240, at *1–2

(S.D. Ohio June 20, 2014).



Date:   April 30, 2019                      s/ Michael J. Newman
                                            Michael J. Newman
                                            United States Magistrate Judge




                                       2
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to,

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).




                                                   3
